El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Los demandados nos ban presentado moción para que desestimemos la apelación que una de las demandantes in-terpuso contra la sentencia que declaró sin lugar la demanda.
Uno de los fundamentos de la petición de los apelados es que habiendo sido interpuesta la apelación el 29 de agosto de 1933 debió presentarse la transcripción de los autos en este tribunal dentro de los treinta días siguientes a la apela-ción por no ser necesaria la transcripción de la evidencia para resolver este recurso.
Los demandados alegaron como defensas especiales en su contestación a la demanda que ésta no aduce hechos deter-minantes de causa de acción y también la prescripción. Pisas excepciones fueron discutidas por las partes al comenzar el juicio, pero habiendo manifestado la corte que para resol-verlas tendría que suspender la celebración del juicio, convi-nieron las partes en que las pruebas fuesen oídas por la corte sin perjuicio de que resolviera después dichas excep-ciones por los méritos de las alegaciones, a lo que accedió la corte. Algún tiempo después de celebrado el juicio la corte declaró con lugar las excepciones opuestas por los deman-dados a la demanda y dictó en consecuencia sentencia de-clarando sin lugar la demanda. Para esa decisión no tuvo *661en cuenta la corte la prueba practicada en el juicio sino las alegaciones de las partes.
Después de interpuesta esta apelación en 29 de agosto de 1933, como antes dijimos, solicitó la apelante que el taquí-grafo preparara la transcripción de la evidencia para su apelación y ha obtenido prórrogas para tal fin. Casi un año después, el 16 de julio de 1934, fué presentada la moción de desestimación de apelación que resolvemos, que por estar próximas las vacaciones de este tribunal no fué oída hasta el presente mes de noviembre. Mientras tanto, la apelante presentó la transcripción de la apelación con las pruebas el 11 de septiembre de 1934. '
Es por demás sabido que las excepciones opuestas a una demanda tienen que resolverse necesariamente por los hechos en la demanda alegados, como hizo la corte inferior, y no por otros hechos que no resulten de ella, por lo que para decidir nosotros en esta apelación si la corte de distrito cometió error al sostener las excepciones previas de los demandados y declarar sin lugar la demanda, tendremos que examinar únicamente las alegaciones, prescindiendo en absoluto de la prueba que se practicó en el juicio. Por esto era impertinente en este caso la transcripción de la evidencia para la apelación y por eso la transcripción de los autos para sostener el recurso interpuesto debió ser presentada en este tribunal dentro de los treinta días siguientes a la presentación del escrito de apelación o dentro de las prórrogas que se concedieran con tal objeto. Hernández v. Quiñones, 34 D.P.R. 720; El Pueblo v. Sociedad Civil Borda & Calaf, 43 D.P.R. 935. No lo hizo así la apelante y su apelación debe ser desestimada por ese motivo.